Citation Nr: 1809489	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-11 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disability.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for headaches.

3.   Entitlement to service connection for a cervical spine disability.

4.   Entitlement to service connection for headaches.

5.   Entitlement to service connection for a left wrist disability, to include as secondary to a cervical spine disability.

6.   Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, to include as secondary to a cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to September 1974.  The Veteran had additional periods of service with the United States Army Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Milwaukee RO is the agency of original jurisdiction (AOJ) for this matter.  The AOJ denied the benefits sought on appeal.

The Veteran's claims for entitlement to service connection for a cervical spine disability and headaches were originally denied in a June 1997 rating decision.  The Veteran did not appeal this decision and as a result it became final.  In August 2011 the Veteran filed again for her claimed cervical spine and headaches disabilities, and the AOJ granted re-opening both on the basis of new and material evidence, but denied the claims on the merits.

The Veteran provided testimony before the undersigned Veterans Law Judge at a Board videoconference hearing in January 2017.  A transcript of the hearing is of record.

The issue of an acquired psychiatric disorder, to include anxiety, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   A June 1997 rating decision denied service connection for a cervical spine disability, citing lack of an in-service injury.  The Veteran was notified of her appellate rights but did not submit additional evidence or perfect an appeal.

2.   Evidence submitted since the June 1997 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a cervical spine disability.

3.   A June 1997 rating decision denied service connection for headaches, citing lack of an in-service injury.  The Veteran was notified of her appellate rights but did not submit additional evidence or perfect an appeal.

4.   Evidence submitted since the June 1997 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for headaches.

5.   The weight of the evidence of record does not establish that the Veteran's current cervical spine disability is etiologically related to her military service, including periods of active duty for training service.

6.   The weight of the evidence of record does not establish that the Veteran's current headaches are etiologically related to her military service, including periods of active duty for training service.

7.   The weight of the evidence of record does not establish that the Veteran has a current left wrist disability.


CONCLUSIONS OF LAW

1.   The June 1997 rating decision in which the AOJ denied service connection for a cervical spine disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.   New and material evidence has been received since the June 1997 rating decision sufficient to reopen the claim of entitlement to service connection for a cervical spine disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.   The June 1997 rating decision in which the AOJ denied service connection for headaches is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

4.   New and material evidence has been received since the June 1997 rating decision sufficient to reopen the claim of entitlement to service connection for headaches.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5.   The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

6.   The criteria for service connection for headaches have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

7.   The criteria for service connection for a left wrist disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA's duty to notify was satisfied by letters sent by the AOJ in September 2011, December 2011, and March 2012.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged any error in the VCAA notice, and the VA has fulfilled its duty to notify.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in affording her the opportunity to give testimony before the Board and obtaining evidence and associating it with the Veteran's claims file.  This evidence includes service treatment records ("STRs") and private medical records. Efforts to obtain the Veteran's Milwaukee VA treatment records show no electronic records were available.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and at the January 2017 Board hearing, the Veteran stated that she does not believe there are any outstanding records. 

The Veteran was afforded May 2012 VA examinations for her claimed cervical spine disability and headaches.  The Board has reviewed these examinations and finds they are adequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The VA examiners based their opinions on the evidence before them, included a rationale, and considered the Veteran's lay assertions in reaching a conclusion.  Therefore, the medical opinions are adequate to adjudicate these claims.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

With respect to the claim for service connection for a left wrist disability, the Board has concluded that a VA for an examination is not necessary.  As explained in detail below, the evidence of record does not show the Veteran has a current diagnosis of a left wrist disability.  Accordingly, an examination is not warranted.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the initial compensable rating claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence

Service connection for the Veteran's cervical spine disability and headaches were initially denied in a June 1997 rating decision for lack of an in-service injury or event.  A notice of disagreement was not received within the statutory period nor was pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the AOJ's June 1997 rating decision is final.  38 U.S.C. § 7105.

In August 2011 the Veteran filed another claim for her cervical spine disability and headaches.  In a June 2012 rating decision, the AOJ denied service connection for the Veteran's cervical spine disability and headaches.  The AOJ found that new and material evidence had been submitted, and decided to re-open the claims.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

For evidence to be new, the evidence must not previously have been submitted to agency decision makers.  For evidence to be material, it must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant to the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The basis of the final and original denial for the Veteran's claim of a cervical spine disability and headaches was that there was no nexus between the Veteran's claimed diagnosis for headaches, neck pains, and upper back pains and the Veteran's November 1993 injury.  The evidence shows that these chronic diagnoses existed prior to 1993, but there is no evidence indicating the Veteran's headaches or cervical spine disability began during active duty service, or within one year after discharge, or were caused by an event during reserve service.

Since the finalized 1997 rating decision, new and material evidence has been added to the record.  Specifically, the 2012 VA examinations relate to the unestablished fact of a nexus between the Veteran's November 1993 injury and her claimed resulting headaches and cervical spine disabilities.  Accordingly, the claims of entitlement to service connection for a cervical spine disability and headaches are reopened.  





Claim on Merits

As to the Veteran's claims for service connection, in statements to the Board, the Veteran contends she injured her head during her military service and as a result has since suffered chronic cervical back pain, headaches, left wrist pain, and anxiety. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Generally, to establish service connection, "the veteran must show: (1) a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between them."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training ("ACDUTRA"), or from injury incurred or aggravated while performing inactive duty for training ("INACDUTRA").  38 U.S.C. §§ 101(24), 106, 1131. 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C. § 106(d); 38 C.F.R. § 3.6(e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Id.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which a veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id. at 45-46.  Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA).  Id.

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation - (1) that the preexisting disability permanent worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  Donnellan, 24 Vet. App. at 175.

      1) Cervical Spine

The Board finds the Veteran is not entitled to service connection for her cervical spine disability.  First, as to the requirement of an existing current disability, the Board finds the Veteran has been diagnosed with cervical spondylosis and arthritis in her neck from her private medical documentation as well as the May 2012 VA examination of her neck.  Therefore, the Board finds the Veteran has satisfied the first element of service connection, existence of a current cervical spine disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Regarding the second element of service connection, the Board finds the Veteran sustained an injury to her head on November 21, 1993 during a period of Army Reserve training (ACDUTRA).  The record indicates the Veteran was picking up a container to put it away.  When she lifted up the container a flap flew open and hit her on top of her head, and again in the face as she put container down.  The Veteran noticed a bump on her head and sat down for a while.  She notified her supervisor that she felt some numbness on her head.  The injury was noted as a contusion of the scalp with no loss of consciousness and reported to have been incurred in line of duty.  The Veteran was taken to the local hospital on the same day, November 21, at 7:30pm and diagnosed with a contusion of the scalp.  X-rays for her skull were negative for any problems, and she was prescribed Tylenol.  The Board notes that the Based upon this medical report, the Board finds the Veteran has satisfied the second element of service connection, the existence of an in-service injury.

The Board also notes that the Veteran and her representative gave testimony at the Board hearing inconsistent with the record.  The Veteran testified that she was struck in the head with a metal container, and lost consciousness for several hours.  The Veteran's representative represented to the Board that according to the record the Veteran was taken to the hospital the next day.  


Regarding the third element of service connection, the Board finds that the weight of the evidence that the Veteran's shows that the Veteran's current cervical spine disability is not related to her in-service injury.  Her treatment records after her head injury indicate no residuals, and no injury other than a contusion on her head.  Subsequent medical exams from the Veteran's reserve service show no chronic or continuous symptoms related to her neck or cervical spine resulting from that injury.

Private x-ray results from January 1990 show the Veteran was already experiencing mild degenerative changes to her cervical spine, but no significant abnormalities.  Another report from March 1991 shows the Veteran was experiencing mid-upper back pain and x-ray results show mild degenerative change to her upper spine.  The Veteran was again seen for back pain in June 1993.  In June 1996, the record shows the Veteran had a diagnosis of scoliotic curve in her thoracic spine.

A physician's note from June 1994 in the Veteran's service treatment records indicates the Veteran began experiencing symptoms of cervical spondylosis in the year prior in a way that restricted her activity in a significant way.  Subsequently, she was placed on a modified fitness routine to accommodate her cervical spondylosis.  The doctor noted the Veteran's diagnosis was the result of a long period of progressive degeneration rather than because of some specific trauma.  All of this evidence weighs against finding the Veteran's current cervical spine disability is related to her injury.

The Board also finds the medical opinion evidence weighs against the Veteran's claim for service connection.  The Veteran's May 2012 VA examination opined that it is less likely than not that the Veteran's degenerative arthritis in the neck is due to, caused by, or permanently aggravated by her injury to her head with a metal container during reserve service.  The rationale was that the diffuse nature of the degenerative changes of arthritis occurred over a span of time, and was not due to a minor traumatic incident.  The VA examiner did not note any permanent worsening as a result of the injury, nor any progression beyond the normal course for this disease.  This is consistent with the Veteran's doctor's note in her service treatment records from 1994 noting the same etiology and natural progression seven months after her injury.

The Board finds the findings and conclusions of the May 2012 VA examiner are entitled to significant weight.  This negative nexus opinion was rendered by the examiner after a physical examination of the Veteran, and a review of her medical records.  Furthermore, this opinion was supported by a reasoned analysis.  Therefore, the Board finds the May 2012 medical opinion to be competent and probative and entitled to significant weight.

At the Board hearing, the Veteran noted she needed a positive medical opinion on the etiology of her claimed cervical spine disability.  The Board held open the record for 60 days, and the Veteran subsequently submitted a private medical opinion of her current neck disability.  However, this opinion states it is possible that the Veteran's chronic neck pain and recurrent migraine headaches are results of the Veteran's previous accident but it is impossible to determine without imaging studies having been done at the time of her accident.  This opinion resorts to mere speculation, is not based on the applicable legal standard, or a review of the Veteran's record which includes x-ray imaging studies, and does not provide a rationale.  As such, the Board finds this opinion, while competent and credible, is entitled to less probative weight.  See  Obert v. Brown, 5 Vet. App. 30, 33   (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33   (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that the cervical spine disability was not incurred in or otherwise related to the Veteran's active duty service or the presumptive period after discharge.  A review of the medical evidence does not show residual symptoms to the cervical spine following her November 1993 injury, and medical evidence corroborates the VA examiner's opinion that the Veteran's cervical spine disability was degenerative, and not due to any particular trauma.  Evidence indicates the Veteran's claimed disability pre-existed her injury, and is not shown to have been incurred during active duty service, or within the presumptive period after discharge from active duty service.

Therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a causal relationship between the Veteran's injury and her current cervical spine disability.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

In reaching this decision, the Board has considered the Veteran's statements and belief that her current neck and cervical spine disability is related to her in-service injury.  It is true that the appellant's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence).  However, the etiology of her current neck and cervical spine disabilities is a complex question requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  Accordingly, the Board has placed greater probative weight on the opinions reached by the May 2012 examiner as discussed above. 


Headaches

The Board finds the Veteran is not entitled to service connection for her headaches.  First, as to the requirement of an existing current disability, the Board finds the Veteran has been diagnosed with recurring migraine headaches from her private medical documentation as well as the May 2012 headaches VA examination.  Therefore, the Board finds the Veteran has satisfied the first element of service connection, a current diagnosis of headaches.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Regarding the second element of service connection, the Board finds the Veteran sustained an injury to her head in November 1993 as discussed above.  Records show the Veteran experienced numbness after the injury, and was prescribed Tylenol.  As discussed above, the Veteran testified that she was knocked unconscious, however this testimony is inconsistent with the record, thus this testimony is not assigned any probative weight.

Regarding the third element of service connection, the Board finds that the weight of the evidence is against a finding that her current headaches are etiologically related to her in-service injury.  Service treatment records indicate no symptoms related to migraine headaches as a result of the injury.  Moreover, the Veteran's service treatment records document a long history of headache symptoms that pre-existed this injury.  In May 1981 the Veteran was treated for headaches, and the cause was diagnosed as a metabolic and collagen disease.  In July 1982 the Veteran was again seen for severe frontal headaches over the previous four months.  A note in the Veteran's records show doctor visits in May 1993 with complaints of headaches.  A note from March 1996 indicates the Veteran has scoliotic curve in her thoracic spine and episodic headaches are related to her cervical spine subluxations.  In short, there is no indication her head injury was responsible for these headaches.

The Board also finds the medical opinion evidence weighs against the Veteran's claim for service connection.  The Veteran's May 2012 VA examination opined that it is less likely than not that the Veteran's headaches are related to the head injury because there is no indication of symptoms related to migraine headaches as a result of the injury at that time or for the remainder of her service, and that type of injury would less likely as not cause a permanent residual migraine headaches disability.  

The findings and conclusions of the May 2012 VA examiner are entitled to significant weight.  This negative nexus opinion was rendered by another medical professional reviewing a physical examination of the Veteran, and a review of her medical records.  Furthermore, this opinion was supported by a reasoned analysis.  Therefore, the Board finds the May 2012 medical opinion to be competent and probative and entitled to significant weight.

The Veteran's private medical opinion of her current headaches as described above resorts to mere speculation, is not based on the applicable legal standard, or a review of the Veteran's record, and does not provide a rationale.  As such, the Board finds this opinion is entitled to less probative weight.

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's headaches were not incurred in or otherwise related to the Veteran's active duty service or the presumptive period after discharge.  A review of the medical evidence does not show any residual symptoms of headaches following her November 1993 injury, and medical evidence corroborates the VA examiner's opinion that the Veteran's headaches were not due to any particular trauma.  The Veteran's claimed disability pre-existed her injury, and is not shown to have been incurred during active duty service, or within the presumptive period after discharge from active duty service.

Therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a causal relationship between the Veteran's injury and her current headaches.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Left Wrist Disability

The Board finds the Veteran is not entitled to service connection for her left wrist disability.  

The Veteran seeks entitlement to service connection for a left wrist disability.  Under any theory of entitlement, a current disability is required.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  After carefully reviewing the Veteran's medical and lay evidence, the Board concludes that the probative weight of the evidence does not show that the Veteran has a current left wrist disability.  

The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a left wrist disability.  In July 2003, the Veteran's left upper extremities were noted normal.  

Additionally, private medical records do not show a diagnosis of a current left wrist disability.  An MRI from August 2007 conducted as a result of complaints from the Veteran of neck pain leading into her left arm revealed no diagnosis related to the Veteran's left arm.  In May 2013, private medical tests were conducted on the Veteran's left arm, results indicate no evidence of electrophysiological impairment.

The Veteran and her representative chose not to present any testimony on her claimed left wrist disability, but did contend her claimed left wrist disability is related to her cervical spine disability.  While the Veteran is competent to report symptoms observable by a lay person, she is not competent to make a diagnosis regarding those symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  The Veteran's report of lay observable symptoms of left wrist pain is not a diagnosis as required to establish she has a left wrist disability.  Without a current diagnosis of a left wrist disability, the Veteran's claim to entitlement to service-connection fails.

With regards to the Veteran and her representative's contention that her claimed left wrist disability is related to her cervical spine disability, this theory of service connection must be denied.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that it was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a), (b); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  Here the Veteran has not shown a current disability exists.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for a left wrist disability is denied.


ORDER

New and material evidence having been submitted, the claim for service connection for a cervical spine disability is reopened.

New and material evidence having been submitted, the claim for service connection for headaches is reopened.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a left wrist disability is denied.



REMAND

Although the Board sincerely regrets the additional delay, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the claimant in the development of a claim.  38 C.F.R. § 3.159(c).  A preliminary review of the record reflects that further development is necessary for the Veteran's claims to fulfill that duty. 

The current medical evidence of record is not sufficient to adjudicate properly the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include anxiety.  There is evidence of the Veteran taking anxiety medication since 1999 in her service treatment records from July 2003.  However, no diagnosis or opinion on the etiology of this disorder is in the record.  While there is not enough evidence in the record to establish service-connection, in light of the Veteran's contentions, as well as an indication from the medical documentation, the Veteran should be afforded VA examinations to obtain an opinion regarding the nature and etiology of her claimed acquired psychiatric disorder.  The Veteran has not been afforded a VA examination in connection with this claim, and under the Veterans' Claims Assistance Act of 2000, the VA's duty to assist requires the VA to provide such an examination.  38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.   Obtain a VA examination to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder, to include anxiety.  The evidentiary record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  The opinion must include a notation that this record review took place.

After the record review and examination of the Veteran, the VA examiner is asked to respond to the following inquiry:

a) For any acquired psychiatric disorder, to include anxiety, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability is related to or caused by the Veteran's active duty service?

b) For any acquired psychiatric disorder, to include anxiety, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability is related to or caused by the Veteran's injury during her reserve service?

A complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board. 

The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

2.   The AOJ should conduct any other development deemed appropriate.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.   After the above development has been completed, the AOJ should readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and allow the Veteran and her representative an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


